DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Allowable Subject Matter
Claims 1-10 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with an assembled wire comprising a plurality of strands, each of the plurality of strands comprising: a conductor portion; and a strand insulating layer that coats the conductor portion, the strand insulating layer comprising a plurality of internal voids; and an outer insulating layer coating the plurality of strands, wherein the voids are crushed and flattened in a thickness direction of the strand insulating layer over an entire periphery (claim 1).  The above stated claim limitations are not taught or suggested by the prior art record and therefore claims 1-10 and 12-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “As can clearly be see in the cross section depicted in Fig. 8(c3), the coating layer (2) of lishi is compressed only in one dimension, and not over its entire periphery as claim 11 (now claim 1) recites. (The Applicant notes that Figs. 9 and 10 similarly depict compression in only one dimension, not along the entire periphery as claim 1 now recites.)" is persuasive and therefore claims 1-10 and 12-13 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
June 10, 2021